Case 3:14-cr-00175-WHA Document 956-11 Filed 12/31/18 Page 1 of 6




          EXHIBIT K
                   Case 3:14-cr-00175-WHA Document 956-11 Filed 12/31/18 Page 2 of 6


U.S. Department of Energy                                                                                             OMB No. 1901-0288
Electricity Delivery and                        ELECTRIC EMERGENCY INCIDENT AND                                       Approval Expires: 05/31/2021
Energy Reliability                                    DISTURBANCE REPORT                                              Burden Per Response: 1.8 hours
Form OE-417
NOTICE: This report is mandatory under Public Law 93-275. Failure to comply may result in criminal fines, civil penalties and other sanctions as provided by
law. For the sanctions and the provisions concerning the confidentiality of information submitted on this form, see General Information portion of the
instructions. Title 18 USC 1001 makes it a criminal offense for any person knowingly and willingly to make to any Agency or Department of the United
States any false, fictitious, or fraudulent statements as to any matter within its jurisdiction.
RESPONSE DUE:
Within 1 hour of the incident, submit Schedule 1 and lines M - Q in Schedule 2 as an Emergency Alert report if criteria 1-8 are met.
Within 6 hours of the incident, submit Schedule 1 and lines M - Q in Schedule 2 as a Normal Report if only criteria 9-12 are met.
By the later of 24 hours after the recognition of the incident OR by the end of the next business day submit Schedule 1 & lines M - Q in Schedule 2 as a System
Report if criteria 13-24 are met. Note: 4:00pm local time will be considered the end of the business day

Submit updates as needed and/or a final report (all of Schedules 1 and 2) within 72 hours of the incident.
For NERC reporting entities registered in the United States; NERC has approved that the form OE-417 meets the submittal requirements for NERC. There may
be other applicable regional, state and local reporting requirements.
                                                               METHODS OF FILING RESPONSE
                                                         (Retain a completed copy of this form for your files.)

Online:           Submit form via online submission at: https://www.oe.netl.doe.gov/OE417/
FAX:              FAX Form OE-417 to the following facsimile number: (202) 586-8485.
Alternate:        If you are unable to submit online or by fax, forms may be e-mailed to doehqeoc@hq.doe.gov, or call and report the information to the
                  following telephone number: (202) 586-8100.
                                                SCHEDULE 1 -- ALERT CRITERIA
                                                                           (Page 1 of 4)
                                                            Criteria for Filing (Check all that apply)
                                                             See Instructions For More Information
                                    1. [   ] Physical attack that causes major interruptions or impacts to critical infrastructure facilities or to operations

                                    2. [   ] Cyber event that causes interruptions of electrical system operations
   EMERGENCY ALERT
                                    3. [   ] Complete operational failure or shut-down of the transmission and/or distribution electrical system
     File within 1-Hour
                                    4. [ X ] Electrical System Separation (Islanding) where part or parts of a power grid remain(s) operational in an otherwise
 If any box 1-8 on the right is
                                             blacked out area or within the partial failure of an integrated electrical system
  checked, this form must be
   filed within 1 hour of the
                                    5. [   ] Uncontrolled loss of 300 Megawatts or more of firm system loads for 15 minutes or more from a single
  incident; check Emergency
                                             incident
 Alert (for the Alert Status) on
         Line A below.
                                    6. [   ] Firm load shedding of 100 Megawatts or more implemented under emergency operational policy

                                    7. [   ] System-wide voltage reductions of 3 percent or more

                                    8. [   ] Public appeal to reduce the use of electricity for purposes of maintaining the continuity of the Bulk Electric System

    NORMAL REPORT
    File within 6-Hours             9. [   ] Physical attack that could potentially impact electric power system adequacy or reliability; or vandalism which
                                             targets components of any security systems
If any box 9-12 on the right is
   checked AND none of the         10. [   ] Cyber event that could potentially impact electric power system adequacy or reliability
  boxes 1-8 are checked, this
  form must be filed within 6      11. [   ] Loss of electric service to more than 50,000 customers for 1 hour or more
 hours of the incident; check
 Normal Report (for the Alert      12. [   ] Fuel supply emergencies that could impact electric power system adequacy or reliability
   Status) on Line A below.




                                                                           Confidential
                    Case 3:14-cr-00175-WHA Document 956-11 Filed 12/31/18 Page 3 of 6
                                                      SCHEDULE 1 -- ALERT CRITERIA -- CONTINUED
                                                                                                   (Page 2 of 4)
                                       13. [   ] Damage or destruction of a Facility within its Reliability Coordinator Area, Balancing Authority Area or
                                                 Transmission Operator Area that results in action(s) to avoid a Bulk Electric System Emergency.

                                       14. [   ] Damage or destruction of its Facility that results from actual or suspected intentional human action.

                                       15. [   ] Physical threat to its Facility excluding weather or natural disaster related threats, which has the potential to
                                                 degrade the normal operation of the Facility. Or suspicious device or activity at its Facility.

                                       16. [   ] Physical threat to its Bulk Electric System control center, excluding weather or natural disaster related threats, which
     SYSTEM REPORT                               has the potential to degrade the normal operation of the control center. Or suspicious device or activity at its Bulk
 File within 1-Business Day                      Electric System control center.

If any box 13-24 on the right is       17. [   ] Bulk Electric System Emergency resulting in voltage deviation on a Facility; A voltage deviation equal to or
   checked AND none of the                       greater than 10% of nominal voltage sustained for greater than or equal to 15 continuous minutes.
  boxes 1-12 are checked, this
 form must be filed by the later       18. [   ] Uncontrolled loss of 200 Megawatts or more of firm system loads for 15 minutes or more from a single incident for
       of 24 hours after the                     entities with previous year’s peak demand less than or equal to 3,000 Megawatts
recognition of the incident OR
by the end of the next business        19. [   ] Total generation loss, within one minute of: greater than or equal to 2,000 Megawatts in the Eastern or Western
  day. Note: 4:00pm local time                   Interconnection or greater than or equal to 1,400 Megawatts in the ERCOT Interconnection.
  will be considered the end of
    the business day. Check            20. [   ] Complete loss of off-site power (LOOP) affecting a nuclear generating station per the Nuclear Plant Interface
  System Report (for the Alert                   Requirements.
    Status) on Line A below.
                                       21. [   ] Unexpected Transmission loss within its area, contrary to design, of three or more Bulk Electric System
                                                 Facilities caused by a common disturbance (excluding successful automatic reclosing).

                                       22. [   ] Unplanned evacuation from its Bulk Electric System control center facility for 30 continuous minutes or more.

                                       23. [   ] Complete loss of Interpersonal Communication and Alternative Interpersonal Communication capability affecting
                                                 its staffed Bulk Electric System control center for 30 continuous minutes or more.

                                       24. [   ] Complete loss of monitoring or control capability at its staffed Bulk Electric System control center for 30
                                                 continuous minutes or more.


If significant changes have occurred after filing the initial report, re-file the form with the changes and check Update (for the Alert Status) on Line A below.

The form must be re-filed within 72 hours of the incident with the latest information and Final (Alert Status) checked on Line A below, unless updated
LINE
 NO.


                                                                     Emergency Alert       Normal Report        System Report            Update                 Final
  A.        Alert Status (check one)                                      [ ]                   [ ]                  [ ]                   [ ]                 [X ]
                                                                         1 Hour               6 Hours           1 Business Day          As required           72 Hours



                                                                     Pacific Gas and Electric
  B.        Organization Name




                                                                     77 Beale St. San Francisco, CA. 94105
  C.        Address of Principal Business Office




                                                                               Confidential
        2
                   Case 3:14-cr-00175-WHA Document 956-11 Filed 12/31/18 Page 4 of 6
U.S. Department of Energy                                                                                                   OMB No. 1901-0288
Electricity Delivery and                           ELECTRIC EMERGENCY INCIDENT AND                                          Approval Expires: 05/31/2021
Energy Reliability                                       DISTURBANCE REPORT                                                 Burden Per Response: 1.8 hours
Form OE-417
                                                   SCHEDULE 1 -- ALERT NOTICE
                                                                          (Page 3 of 4)
                                                                     INCIDENT AND DISTURBANCE DATA
                          Geographic Area(s) Affected
     D.                                                               Butte County, California
                                  (County, State)
                            Date/Time Incident Began                  11__ - _08__ - _18__ / __07_: _16__               [ ] Eastern       [   ] Central   [   ] Mountain
     E.
                    (mm-dd-yy/hh:mm) using 24-hour clock              mo     dd       yy      hh     mm                 [ X ] Pacific     [   ] Alaska    [   ] Hawaii
                            Date/Time Incident Ended                  11___ - 28__ - _18__ / __16_: _32__               [ ] Eastern       [   ] Central   [   ] Mountain
     F.
                    (mm-dd-yy/ hh:mm) using 24-hour clock             mo     dd       yy      hh     mm                 [ X ] Pacific     [   ] Alaska    [   ] Hawaii
                  Did the incident/disturbance originate in your
     G.                                                               Yes [ X ]                            No [     ]                                Unknown [     ]
                            system/area? (check one)
                   Estimate of Amount of Demand Involved
     H.                                                               32MW                                 Zero [       ]                            Unknown [     ]
                                (Peak Megawatts)
     I.            Estimate of Number of Customers Affected           11,844                               Zero [       ]                            Unknown [     ]




                                           SCHEDULE 1 – TYPE OF EMERGENCY
                                                                      Check all that apply
                      J. Cause                                                 K. Impact                                                L. Action Taken


                                                            None
                                                            Control center loss, failure, or evacuation
                                                            Loss or degradation of control center monitoring
   Unknown
                                                             or communication systems
   Physical attack
                                                            Damage or destruction of a facility                           None
   Threat of physical attack
                                                       X     Electrical system separation (islanding)                      Shed Firm Load: Load shedding of 100
   Vandalism
                                                            Complete operational failure or shutdown of the                MW or more implemented under
   Theft
                                                             transmission and/or distribution system                        emergency operational policy (manually
   Suspicious activity
                                                            Major transmission system interruption (three or               or automatically via UFLS or remedial
   Cyber event (information technology)
                                                             more BES elements)                                             action scheme)
   Cyber event (operational technology)
                                                            Major distribution system interruption                        Public appeal to reduce the use of
   Fuel supply emergencies, interruption, or
                                                            Uncontrolled loss of 200 MW or more of firm                    electricity for the purpose of maintaining
    deficiency
                                                             system loads for 15 minutes or more                            the continuity of the electric power
   Generator loss or failure not due to fuel supply
                                                            Loss of electric service to more than 50,000                   system
    interruption or deficiency or transmission
                                                             customers for 1 hour or more                                  Implemented a warning, alert, or
    failure
                                                            System-wide voltage reductions or 3 percent or                 contingency plan
   Transmission equipment failure (not including
                                                             more                                                          Voltage reduction
    substation or switchyard)
                                                            Voltage deviation on an individual facility of                Shed Interruptible Load
   Failure at high voltage substation or switchyard
                                                             ≥10% for 15 minutes or more                                   Repaired or restored
   Weather or natural disaster
                                                            Inadequate electric resources to serve load                   Mitigation implemented
   Operator action(s)
                                                            Generating capacity loss of 1,400 MW or more                  Other
X   Other
                                                            Generating capacity loss of 2,000 MW or more               X   Additional Information/Comments
   Additional Information/Comments:
                                                            Complete loss of off-site power to a nuclear                   See Section R - Narrative
    Camp Fire in area
                                                             generating station
                                                            Other
                                                            Additional Information/Comments:




                                                                          Confidential
                   Case 3:14-cr-00175-WHA Document 956-11 Filed 12/31/18 Page 5 of 6
U.S. Department of Energy                                                                                          OMB No. 1901-0288
Electricity Delivery and                        ELECTRIC EMERGENCY INCIDENT AND                                    Approval Expires: 05/31/2021
Energy Reliability                                    DISTURBANCE REPORT                                           Burden Per Response: 1.8 hours
Form OE-417
                                    SCHEDULE 2 -- NARRATIVE DESCRIPTION
                                                                           (Page 4 of 4)
 Information on Schedule 2 will not be disclosed to the public to the extent that it satisfies the criteria for exemption under the Freedom of Information Act, e.g.,
     exemptions for confidential commercial information and trade secrets, certain information that could endanger the physical safety of an individual, or
                                             information designated as Critical Energy Infrastructure Information.
                   NAME OF OFFICIAL THAT SHOULD BE CONTACTED FOR FOLLOW-UP OR ANY ADDITIONAL INFORMATION
 M.      Name                                                 Sandra R. Ellis
  N.     Title                                                Senior Manager, Transmission Operations Engineering
  O.     Telephone Number                                     (415)-(973)-(1665)
  P.     FAX Number                                           (415)-(973)-(8804)
  Q.     E-mail Address                                       SRE2@pge.com
Provide a description of the incident and actions taken to resolve it. Include as appropriate, the cause of the incident/disturbance, change in frequency,
mitigation actions taken, equipment damaged, critical infrastructures interrupted, effects on other systems, and preliminary results from any
investigations. Be sure to identify: the estimate restoration date, the name of any lost high voltage substations or switchyards, whether there was any
electrical system separation (and if there were, what the islanding boundaries were), and the name of the generators and voltage lines that were lost
(shown by capacity type and voltage size grouping). If necessary, copy and attach additional sheets. Equivalent documents, containing this information can
be supplied to meet the requirement; this includes the NERC EOP-004 Disturbance Report. Along with the filing of Schedule 2, a final (updated) Schedule 1
needs to be filed. Check the Final box on line A for Alert Status on Schedule 1 and submit this and the completed Schedule 2 no later than 72 hours
after detection that a criterion was met.

R. Narrative:

On November 8, 2018, at approximately 0615 hours, PG&E experienced an outage on the Caribou-Palermo 115 kV Transmission line in Butte County. In the
afternoon of November 8, PG&E observed by aerial patrol damage to a transmission tower on the Caribou-Palermo 115 kV Transmission line, approximately one
mile north-east of the town of Pulga, in the area of the Camp Fire. This information is preliminary. PG&E filed an Electric Safety Incident Report (No. 181108-
9002) for this line outage with the California Public Utilities Commission.

At approximately 06:15, the Caribou – Palermo 115 kV line relayed and did not test due to auto-reclosing being disabled following company practices for
transmission lines in areas of extreme fire danger. Loss of this transmission line caused sustained interruption to Grizzly PH (offline at the time).

At 07:20, the Caribou – Table Mountain 230 kV line relayed and remained open-ended at Caribou by design with no customer interruption. This resulted in an
island with the Butt Valley – Caribou 115 kV line and the Caribou 60kV area referred to as the Caribou Island. Belden PH separated on the trouble. Moments
later the Caribou – Table Mountain 230 kV line relayed again and tested no good.

The Caribou Island consisted of the following substations Big Meadows, Chester, Crescent Mills, East Quincy, Gansner, Grays Flat, Hamilton Branch, Spanish
Creek and LMUD. Additionally, the following generators were part of the Caribou Island: Caribou #1 PH Units #1, #2, #3, Caribou #2 PH Units #4 and 5,
Honey Lake (LMUD), Amedle (LMUD), Wineagle (LMUD), Hamilton Branch, Collins Pine, Butt Valley PH and Sierra Pacific (Quincy).

At 08:00 the Grid Control Center requested that the Caribou Island be terminated due to inability to manage frequency, Caribou #2 PH Units #4 and #5 were
separated at 08:03. The Butt Valley – Caribou 115 kV, Caribou #2 60 kV, Caribou – Plumas Jct 60 kV lines were de-energized. Caribou PH #11-230/115 kV
transformer and 115 kV main bus de-energized. This caused a sustained interruption to Gansner, Grays Flat, East Quincy, Sierra Pacific (Quincy) and Spanish
Creek. Additionally, the Caribou – Westwood 60 kV line was open-ended at Caribou leaving a smaller island with Honey Lake Power (LMUD) serving
Hamilton Branch, Collins Pine and Chester, referred to as the LMUD Island.

At 09:08, the Caribou-Westwood 60 kV line was de-energized due to lack of protection for the end of line, causing sustained interruption to Big Meadows and
momentary interruption to Hamilton Branch and Chester. After further review of protection, Big Meadows was restored from LMUD at 14:44.

To support restoring customers in the affected area, Caribou #2 PH was black-started and energized the Caribou 230, 115 and 60 kV busses at 15:41. Over the
next hours steps were taken to restore customers within the associated 60 kV substations. At 17:45 the PG&E served portion of the LMUD island was interrupted
causing sustained interruption to Big Meadows, Hamilton Branch, Collins Pine and Chester to prepare for planned drop and pickup restoration from the newly re-
created Caribou Island.

At 19:51, the Caribou – Westwood 60 kV line was energized. The Hamilton Branch – Chester 60 kV line was energized, restoring all customers at Chester, Big
Meadows, and Hamilton Branch by 20:20.
At 20:53, the Caribou #2-60 kV line was energized allowing restoration of Grays Flat at 21:10 and Spanish Creek 21:18.
At 21:11, the Caribou Plumas Junction 60 kV line was energized allowing restoration of East Quincy at 22:37 and Gansner at 22:53.

On November 28, at 16:21 Caribou-Table Mountain 230 kV line manually tested OK after crews replaced no-good insulators at tower 33/239. At 16:32, the
Caribou Island was synchronized with the primary electrical grid ending the islanding condition and returning the Caribou-Table Mountain 230 kV line to
normal.




S. Estimated Restoration Date for all Affected Customers                                                          11 - 08 - 18
   Who Can Receive Power                                                                                          mo   dd   yy




                                                                           Confidential
        4
                Case 3:14-cr-00175-WHA Document 956-11 Filed 12/31/18 Page 6 of 6
                              Lines

                              230 kV
                              Caribou – Table Mountain

                              115 kV
                              Caribou – Palermo
                              Butt Valley – Caribou

                              60 kV
                              Caribou #2
                              Caribou – Plumas Jct
                              Caribou – Westwood
                              Hamilton Branch – Chester

                              Generators

                              Caribou #1 PH Unit #1 (offline)
                              Caribou #1 PH Unit #2 (offline)
                              Caribou #1 PH Unit #3 (offline)
                              Caribou #2 PH Unit #4
                              Caribou #2 PH Unit #5
T. Name of Assets Impacted    Honey Lake Power (LMUD)
                              Amedle (LMUD)
                              Wineagle (LMUD)
                              Hamilton Branch
                              Collins Pine
                              Butt Valley PH
                              Sierra Pacific (Quincy)
                              Grizzly PH (offline)
                              Belden PH

                              Substations

                              Caribou 230 kV
                              Caribou 115 kV
                              Caribou 60 kV
                              East Quincy 60 kV
                              Spanish Creek 60 kV
                              Big Meadows 60 kV
                              Chester 60kV
                              Hamilton Branch 60kV
                              Gansner 60kV
                              Grays Flat 60kV




                              Select if you approve of all of the information provided on the Form being submitted to the North America Electric
                                  Reliability Corporation (NERC) and/or the Electricity Information Sharing and Analysis Center (E-ISAC)

                              NERC is an entity that is certified by the Federal Energy Regulatory Commission to establish and enforce reliability
                                standards for the bulk power system but that is not part of the Federal Government. This information would be
                                          submitted to help fulfill the respondent’s requirements under NERC’s reliability standards.
U. Notify NERC/E-ISAC
                               If approval is given to alert NERC and/or E-ISAC the Form will be emailed to systemawareness@nerc.net and/or
                              operations@eisac.com when it is submitted to DOE. DOE is not responsible for ensuring the receipt of these emails
                                                                          by NERC and/or E-ISAC.

                                                                    X Notify NERC | X Notify E-ISAC




                                                          Confidential
